DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, line 9, the relationship of the groove positioned around the primer flash hole in the primer recess, to the polymer of the ammunition cartridge body is unclear.  Is the groove adapted to receive/interact with the polymer of the ammunition cartridge body?

Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the groove and the polymer of the ammunition cartridge body.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,280,596 B2. Although the claims at issue are claim 20 is anticipated of obvious in view of claim 1 of the ‘596 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 11-13 and of U.S. Patent No. 11,255,649 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant invention is anticipated by or obvious in view of claims 1, 8 and 11-13 of the ‘649 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 8-10 of U.S. Patent No. 11,243,060 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claims 1, 5 and 8-10 of the ‘060 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11,243,059 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claims 1 and 51- of the 059 patent.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and of U.S. Patent No. 11,231,258 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘258 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,226,179 B2. Although the claims at issue are claim 20 of the instant invention is anticipated by or obvious in view of claim 1 of the ‘179 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,209,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘251 patent.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,209,256 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘256 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,118,875 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘875 patent.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and of U.S. Patent No. 11,118,876 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is anticipated or obvious in view of claim 1 of the ‘876 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,112,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is anticipated by or obvious in view of claim 1 of the ‘224 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,112,225 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claims 1 and 11 of the ‘225 patent.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,085,739 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘739 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,092,413 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claims 1-4 of the ‘413 patent.


Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,047,655 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 are anticipated by or obvious in view of claim 1 of the ‘655 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,996,029 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘029 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,996,030 B2. Although the claims at issue are claim 20 of the instant application is anticipated by or obvious in view of claim 1 of the ‘030 patent.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,962,338 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by or obvious in view of claims 1 of the ‘338 patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,948,273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is anticipated by or obvious in view of claims 2 and 3 of the ‘273 patent.


Claim 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,921,100 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 are anticipated by or obvious in view of claim 1 of the ‘100 patent.
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,921,101 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 21 are anticipated by or obvious in view of claim 1 of the ‘101 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641